Ogden, J.
The appellant was indicted, tried, and convicted-of the theft of a cow. On the trial of the case the State wholly failed to prove the time when the alleged offense was committed, and-for this the judgment must be reversed; and as the cause will be again tried in the district court, it may be well to remark, that in our opinion the defendant was entitled to a rehearing on her motion, for a new trial, on account of the insufficiency of the evidence in proving any offense to warrant a conviction. The testimony of the witnesses for the State failed to make out a case of theft. The judgment is reversed and the cause remanded.
Reversed and-remanded-.' -